DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 6, 14, and 16 are objected to because of the following informalities: 
 	Claim 1, line 6, "a second" should be changed to --an-- to be consistent with "the insulating layer" cited in the dependent claims;
	Claim 1, line 10, "of a lowest point between the second" should be changed to --between a lowest point of the--;
 	Claim 1, line 12, delete "second";
	Claim 3, line 2, "unit" should be changed to --units--;
 	Claim 6, line 2, "overlapped" should be changed to --overlapping--;
	Claim 14, line 1, --two-- should be inserted before "first";
	Claim 14, line 2, "line", first occurrence, should be changed to --wires--; 
 	Claim 14, line 2, "comprise" should be changed to --comprise(s)--; and
	Claim 16, line 2, "an insulating film or" should be deleted, otherwise "an insulating film" here is confused with "insulating film" cited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel (2019/0198199, Gundel'199) in view of Gundel'760.
 	Gundel'199 discloses a flat cable (Fig. 6) comprising a signal unit set formed by at least two signal units arranged substantially on the same plane at an interval or side by side, each signal unit having a first core line and a first earth line (see also Fig. 1, first core line 20b-20c) and a first earth line (Fig. 1, 20a/20d); a first shielding insulating film (970, see also [0047]) wrapping the first core line and the first earth line, wherein the first core line comprises two first core wires (20b/20c); an insulating layer (311/313) having a uniform thickness and being located on the 1) between a lowest point of the insulating layer located on an upper surface of the signal unit set and a highest point of the insulating layer located on a lower surface of the signal unit set; and a vertical maximum diameter D of each signal unit (re claim 1).  Gundel '199 also discloses the first two core wires (2b/2c) forming a differential signal unit and the signal unit set comprising a differential signal unit set (re claim 14).
 	Gundel '199, Fig. 6, does not disclose the insulating film being formed by splicing and bonding a piece of film having a first end and a second end, wherein a splicing point at the first end and the second end of the film is located on an upper side of the signal unit set (re claim 1).  However, Gundel'199 in Figure 15, discloses an insulating layer (937) which is formed by splicing and bonding a piece of insulating film of uniform thickness, the insulating film comprising a first end and a second end, and a splicing point at the first end and the second end of the insulating film is located on an upper side of the unit set.  It would have been obvious to one skilled in the art to modify the insulating layer of Gundel'199 in Figure 6 to be a piece of insulating film which comprises a first end and a second end, wherein the splicing point at the first end and the second end of the insulation film is located in an upper side of the signal unit set as taught by Gundel'199 in Figure 15 to completely wrap and protect the units therein.  Furthermore, it has In re Larson, 340 F. 2d 965, 968, 144 USPQ 347, 349.
 	Gundel'199, Fig. 6, also does not disclose 0.25 < d1/D ≤ 1 (re claim 1).  
    PNG
    media_image1.png
    244
    744
    media_image1.png
    Greyscale

 Gundel'760 discloses a flat cable (Fig. 11) comprising 0.25 < d1/D ≤ 1, wherein d1 is a vertical distance between a lowest point of the insulation film located on the upper side of the signal unit set to a highest point of the insulation film on the lower side of the signal unit set, and D is a vertical maximum diameter of each signal unit ([0054], H2 roughly equal to about half of D).  

    PNG
    media_image2.png
    395
    826
    media_image2.png
    Greyscale

 	It would have been obvious to one skilled in the art to apply the ratio between the distances, as taught by Gundel'760, in the flat cable of Gundel'199 to meet the specific use of the resulting cable such as narrowing the gap between the signal units.
 	Re claims 16 and 17, the modified insulating layer of Gundel'199 is an insulating film or a plastic coating or an insulating sleeve.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extrusion injection molding and hot press molding, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

s 2, 3, 5-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel '199 in view of Gundel '760 as applied to claim 1 above, and further in view of Brorein.
 	Re claim 2, modified cable of Gundel'199 discloses that the insulating film on an upper surface of the signal unit set and the insulating film on a lower surface of the signal unit set are not in contact with each other.  Modified cable of Gundel'199 does not disclose the insulating film and the signal units being bonded and fixed by an adhesive.  Brorein discloses a flat cable comprising an insulating film having an adhesive (32) thereon (Fig. 8) such that the insulating film can be bonded and fixed to signal units.  It would have been obvious to one skilled in the art to provide an adhesive as taught by Brorein in the modified insulating film of Gundel'199 to bond the same to the signal units.
	Re claim 3, Gundel'199 discloses a gap (at d1) is disposed between the signal units and between the signal units and the insulating layer.
 	Re claim 5, modified insulating film of Gundel'199 having an overlapping adhesive portion formed between the first and second ends of the film, but does not disclose the overlapping adhesive portion being greater than or equal to 1 mm.  However, it would have been obvious to one skilled in the art to choose suitable length for the overlapping adhesive portion of Gundel'199 to meet the specific use of the resulting cable since longer length would further secure the film onto the unit set and since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
 	Re claim 6, modified insulating film of Gundel'199 having a length that is greater than or equal to the width of the signal unit, see Gundel'199 Figure 15.
 	Re claims 7 and 18, the modified insulating film of Gundel'199 is one piece structure (see Gundel'199, Fig. 15) entirely wrapping the lower surface of the signal unit set and extending from the left side and the right side to the upper surface of the signal unit set, where the first and second ends of the film are spliced together.

Response to Arguments
7.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847